IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: ADOPTION OF B.G.S., A/K/A          : No. 171 MAL 2021
S.S.S., A MINOR                           :
                                          :
                                          : Petition for Allowance of Appeal
PETITION OF: D.M. AND T.M.,               : from the Order of the Superior Court
PROSPECTIVE ADOPTIVE PARENTS              :


                                   ORDER



PER CURIAM

     AND NOW, this 5th day of May, 2021, the Petition for Allowance of Appeal is

DENIED.